Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the closing straps must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It the specification, the straps are stated as being part of the veneer (paragraph 0017) and in Fig. 4, there are no straps shown on the trunk.  It is unclear whether or not the straps in claim 9 are real straps or a picture of straps on a veneer.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (CN 204207331).  Zhang teaches a  waterproof and fire-resistant storage device (Figs 1 and 2), comprising: a housing (1-3) having a top section, a bottom section, a rear section, and a plurality of sidewalls (see annotated Fig. 2 and Fig. 1); the housing defining an open front opposite the rear section and an interior volume defined within the housing (Fig. 2); the open front adapted to accept a drawer (bottom members in Fig. 2) therein; a gasket  (4) is placed around the perimeter of the open front wherein the gasket will create a waterproof seal with the drawer; a fire-resistant liner (3) is placed around the interior volume of the housing.  The housing is adapted to accept multiple drawers therein (bottom two members in Fig. 2; see English translation page 5).  Wherein the drawer has a locking device (7) that will keep the drawer in a secured position.  A handle (see annotated figure) is located on the front of the drawer.  Wherein the fire-resistant liner will protect the interior contents of the device from fire for 30 minutes (see English translation bottom of page 6).  Wherein the housing is made of metal (steel, see English translation page 4).  

    PNG
    media_image1.png
    652
    707
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN 204207331) in view of Nykamp et al (2003/0091784).  As stated above, Zhang teaches the limitations of claim 1, including a housing.  For claim 3, Zhang fails to specifically teach veneer placed on the exterior of the housing and for claim 8, Zhang fails to specifically teach a leather cover on the housing.  Nykamp teaches a housing which can include a leather or veneer surface (see abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang by adding a leather or veneer surface thereon, such as is taught by Nykamp, for aesthetic reasons. Furthermore, for claim 9 as best understood, it would have been an obvious design consideration to use a veneer showing closing straps, to simulate a trunk.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN 204207331) in view of Tharp (1,725,550).  As stated above, Zhang teaches the limitations of claim 1, including a housing.  For claim 9, as best understood, Zhang fails to teach real closing straps.  Tharp teaches closing straps (35,35’) around drawers (18) of a cabinet.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang by adding closing straps thereon, such as is taught by Tharp, to help keep the drawers in place during transport.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
July 13, 2022
								/JANET M WILKENS/                                                                                       Primary Examiner, Art Unit 3637